DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10, 12-20 is rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (Bender) US 20200133459 in view of Baudisch et al. (Baudisch)  US 2006/0033712A1 and Blinn et al. (Blinn) US 2018/0107632 A1
In regard to claim 1, Bender disclose A method for controlling a mouse pointer on at least two displays, (Fig.1-2 [0021]-[0022] workflow 100, first monitor 210, second monitor 220, etc.) wherein a virtual display layout is defining a mutual relative positioning of display areas relating to said at least two displays, said method comprising: ([0021]-[0023] Fig. 2-3, displaying a layout defining relative positions of the displays) 
creating said virtual display area comprising a rectangular overlay covering said complete area of said virtual display layout; (Fig. 1-7, [0021]-[0025] steps 100-150 and workflow 600 to generate a virtual bounding box bounding a virtual desktop based on the layout) 
tracking a position of said mouse pointer within said virtual display area;  (Fig. 1, step 1, 5, path 280, [0023]-[0026] monitor the motion of the cursor, )
upon said mouse pointer being positioned within an area of any of said display areas,  displaying said mouse pointer at its current position on said respective display area; (Fig. 3-5, [0023] starting point 250 and target 270) and 
upon said mouse pointer being positioned outside said area of any of said display areas, but within said virtual display area: (Fig. 1,step 160, 170  [0026]-[0028] cursor moves to an area beyond the edge of the first and second displays and before entering an area without display ) displaying, instead of said mouse pointer, a first marker on a side border of said display in a direction said mouse pointer is positioned within said virtual display area; (Fig. 1, step 160, 170 [0026]-[0028] additional indicators to the user and display a pulsating marker at a departure point of the cursor on a first screen and before entering an area without display along the path) and
displaying, instead of said mouse pointer, a second marker on at least one other side border of another display of said at least two displays in a direction said mouse pointer is positioned within said virtual display area. (Fig. 1, step 160, 170 [0026]-[0028] monitor the motion of cursor, toward an edge of a first display, and an area beyond the edge of the first and second displays and rendering a pulsating marker at the projected landing point for the cursor on a second screen which is along a path within the virtual bounding box) 
But Bender fail to explicitly disclose “determining an absolute position of said mouse pointer in said virtual display area;”
Baudisch disclose determining an absolute position of said mouse pointer in said virtual display area; (Fig. 4, [0025][0026][0044]-[0052] determine a pointer position in virtual pointer space coordinates within the virtual pointer space) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Baudisch’s method of pointer movement into Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Baudisch’s method of determining pointer position would help to provide more pointer control to Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing pointer control would help to provide more intuitive ways to interact the monitors displayed and therefore improve the user experience using the device.
But Bender and Baudisch fail to explicitly disclose “displaying, the first marker extending along a first dimension of the absolute position; and displaying, the second maker extending along a second dimension of the absolute position.”
Blinn disclose displaying, the first marker extending along a first dimension of the absolute position; and displaying, the second maker extending along a second dimension of the absolute position. (Fig. 2, [0049]-[0055] [0095]-[0098] display indicators along the lateral or vertical direction of the identified mouse pointer position based on the layout)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Blinn’s indicator into Baudisch and Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Blinn’s indicator along direction of allowable movement would provide more information indication into Baudisch and Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing indicator along direction of allowable movement would help to provide more intuitive ways to interact the layout displayed and therefore improve the user experience using the device.
In regard to claim 2, Bender and Baudisch, Blinn disclose The method according to claim 1, the rejection is incorporated herein.
	Bender also disclose  wherein each display of said at least two displays has a rectangular shape. (Fig. 2-5 [0022]-[0025] first, second and third monitor 210, 220, 230) 
In regard to claim 3, Bender and Baudisc, Blinn disclose The method according to claim 1, the rejection is incorporated herein.
	Bender also disclose wherein said first marker and said second marker are each a marker oriented perpendicularly to a related side border of said respective display area. ([0025]-[0028] the additional visual indicators can be provided and a pulsating marker at a departure point of the cursor on a first screen before entering an area without display and rendering a pulsating marker at a projected landing point for a cursor, on a second screen and indicate the direction of the cursor movement and based on the cursor movement, the orientation and position of the marker can be changed) 
In regard to claim 4, Bender and Baudisch, Blinn disclose The method according to claim 1, the rejection is incorporated herein.
	Bender also disclose wherein said first marker and said second marker are each a marker line perpendicularly oriented adjacent to a respective border of said display areas. ([0025]-[0028] the additional visual indicators can be provided and a pulsating marker at a departure point of the cursor on a first screen before entering an area without display and rendering a pulsating marker at a projected landing point for a cursor, on a second screen and indicate the direction of the cursor movement and based on the cursor movement, the orientation and position of the marker can be changed)
But Bender and Blinn fail to explicitly disclose “and said first marker is perpendicularly oriented to said second marker.”
Baudisch disclose and said first marker is perpendicularly oriented to said second marker. ([0061] visual feedbacks are displayed, one could be circle, therefore perpendicularly oriented to the second indicator)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Baudisch’s method of pointer movement into Blinn and Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Baudisch’s method of determining pointer position and provide feedback would help to provide more pointer control to Blinn and Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing pointer control and feedback would help to provide more intuitive ways to interact the monitors displayed and therefore improve the user experience using the device.
In regard to claim 5, Bender and Baudisch, Blinn disclose The method according to claim 4, the rejection is incorporated herein.
	Bender also disclose wherein virtual extension lines of said marker lines define a crossing point indicative of said mouse pointer in said virtual display area. ([0025]-[0028] the additional visual indicators can be provided and a pulsating marker at a departure point of the cursor on a first screen before entering an area without display and rendering a pulsating marker at a projected landing point for a cursor, on a second screen and indicate the direction of the cursor movement and based on the cursor movement, the orientation and position of the marker can be changed)
In regard to claim 6, Bender and Baudisch, Blinn disclose The method according to claim 1, the rejection is incorporated herein.
	Bender also disclose wherein a plurality of marker lines are positioned on respective display areas relating to opposite sides of a subarea of said virtual display area. ([0027]-[0028] pulsate the markers at a more rapid rate, the closer the cursor is to a marker when in the area without a display)
In regard to claim 7, Bender and Baudisch, Blinn disclose The method according to claim 6, the rejection is incorporated herein.
	Bender also disclose wherein said marker line of said side border of said opposite display, to which said mouse pointer is closer to, is displayed indicating a greater proximity. ([0027]-[0028] pulsate the markers at a more rapid rate, the closer the cursor is to a marker when in the area without a display)
In regard to claim 8, Bender and Baudisch, Blinn disclose The method according to claim 7, the rejection is incorporated herein.
	Bender also disclose wherein said marker line of said side border of said opposite display, to which said mouse pointer is further away, is not displayed. ([0027]-[0028] jumping the marker from one monitor to the boundary of the second monitor) 
In regard to claim 9, Bender and Baudisch, Blinn disclose The method according to claim 7, the rejection is incorporated herein.
	Bender also disclose wherein said greater proximity is indicated by one or more of a bolder marker line, a number indicating a mouse pointer distance from said border, and a preselected color of said marker line. ([0027]-[0028] changing the appearance of any of the markers or using different visual effects which are implementation choices and not an invention) 
In regard to claim 10, Bender and Baudisch, Blinn disclose The method according to claim 1, the rejection is incorporated herein.
	Bender also disclose wherein said at least two displays relating to said display areas are connected to a separate graphics adapter. ([0022]-[0025] [0066] [0075] fig. 2-5, first, second and third monitors are connected) 
In regard to claims 12-19, claims 12-19 are system claims corresponding to the method claims 1-7, 10 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-7.
In regard to claim 12, Bender disclose where the first marker and the second marker are visible while the current position of said mouse pointer is outside said display area, but within said virtual display area. (Fig. 1, step 160, 170 [0026]-[0028] additional indicators are displayed while the position of the mouse is outside first and second screen and display a pulsating marker at a departure point of the cursor on a first screen and before entering an area without display along the path,  monitor the motion of cursor, toward an edge of a first display, and an area beyond the edge of the first and second displays and rendering a pulsating marker at the projected landing point for the cursor on a second screen which is along a path within the virtual bounding box) 
Bender fail to explicitly disclose “determining a movement of said mouse pointer in the virtual display area in a direction and length as a distance from respective borders within said virtual display area; where the first marker and the second marker are visible while the current position of said mouse pointer is outside said display area, but within said virtual display area.”
Baudisch disclose determining a movement of said mouse pointer in the virtual display area in a direction and length as a distance from respective borders within said virtual display area; (Fig. 4, [0025][0026][0044]-[0052][0066]-[0068]determine a pointer position in virtual pointer space coordinates within the virtual pointer space in a direction and length which can be calculated by the differences of the coordinates and therefore the distance from the border of the virtual pointer space since the size and coordinates of the virtual space is tracked) where the first marker and the second marker are visible while the current position of said mouse pointer is outside said display area, but within said virtual display area.
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Baudisch’s method of pointer movement into Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Baudisch’s method of determining pointer position would help to provide more pointer control to Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing pointer control would help to provide more intuitive ways to interact the monitors displayed and therefore improve the user experience using the device.
But Bender and Baudisch fail to explicitly disclose “displaying, the first marker extending along a first dimension of the current position; and displaying, the second maker extending along a second dimension of the current position.”
Blinn disclose displaying, the first marker extending along a first dimension of the current position; and displaying, the second maker extending along a second dimension of the current position. (Fig. 2, [0049]-[0055] [0095]-[0098] display indicators along the lateral or vertical direction of the identified mouse pointer position based on the layout)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Blinn’s indicator into Baudisch and Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Blinn’s indicator along direction of allowable movement would provide more information indication into Baudisch and Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing indicator along direction of allowable movement would help to provide more intuitive ways to interact the layout displayed and therefore improve the user experience using the device.
In regard to claim 20, claim 20 is a computer program product claim corresponding to the method claim 1 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 20, Bender fail to explicitly disclose “determining a movement of said mouse pointer in the virtual display area in a direction and length;”
Baudisch disclose determining a movement of said mouse pointer in the virtual display area in a direction and length; (Fig. 4, [0025][0026][0044]-[0052][0066]-[0068]determine a pointer position in virtual pointer space coordinates within the virtual pointer space in a direction and length which can be calculated by the differences of the coordinates) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Baudisch’s method of pointer movement into Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Baudisch’s method of determining pointer position would help to provide more pointer control to Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing pointer control would help to provide more intuitive ways to interact the monitors displayed and therefore improve the user experience using the device.
But Bender and Baudisch fail to explicitly disclose “displaying, the first marker extending along a first dimension of the current position; and displaying, the second maker extending along a second dimension of the current position.”
Blinn disclose displaying, the first marker extending along a first dimension of the current position; and displaying, the second maker extending along a second dimension of the current position. (Fig. 2, [0049]-[0055] [0095]-[0098] display indicators along the lateral or vertical direction of the identified mouse pointer position based on the layout)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Blinn’s indicator into Baudisch and Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Blinn’s indicator along direction of allowable movement would help to provide more information indication into Baudisch and Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing indicator along direction of allowable movement would help to provide more intuitive ways to interact the layout displayed and therefore improve the user experience using the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (Bender) US 20200133459 and Baudisch et al. (Baudisch)  US 2006/0033712A1, Blinn et al. (Blinn) US 2018/0107632 A1 as applied to claim 1, further in view of Hogle US Patent. 5923307A 
In regard to claim 11, Bender and Baudisch, Blinn disclose The method according to claim 1, the rejection is incorporated herein.
	But Bender and Baudisch, Blinn fail to explicitly disclose “wherein said display areas overlap in said virtual display area.”
Hogle disclose wherein said display areas overlap in said virtual display area. (col. 10, line 36-65, Fig. 7 overlapping in the virtual area) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hogle’s method of displaying overlapping monitors into Blinn, Baudisch and Bender’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Hogle’s displaying overlapping monitors would help to provide more displaying layout to Blinn, Baudisch and Bender’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that provide more displaying layout would help to provide more intuitive ways to interact the monitors displayed and therefore improve the user experience using the device.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 7/25/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE


US 2016/0378295A1 	2016-12-29	 Cousins
CURSOR ENHANCEMENT EFFECTS
Cousins disclose a method includes detecting, at a computing device, a sustained repetitive actuation of an input device operatively connected to the computing device, the sustained repetitive actuation being above a first predetermined threshold period of time and magnitude, the input device being associated with a cursor on a display screen of one or more output devices in a first condition and operatively connected to the computing device, and activating one or more cursor enhancement effects associated with the one or more output devices into a second condition, wherein at least one property of the one or more cursor enhancement effects is based on at least one attribute of the detected sustained repetitive actuation…. see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143